       Case 1:18-cv-10225-MLW Document 313 Filed 07/30/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


LILIAN PAHOLA CALDERON JIMENEZ
and LUIS GORDILLO, et al.,

Individually and on behalf of all others
similarly situated,
                                                            No. 1:18-cv-10225-MLW
                Plaintiff-Petitioners,

       v.

KEVIN K. McALEENAN, et al.,

                Defendants-Respondents.


            PETITIONERS’ ASSENTED-TO MOTION TO SEAL (RENEWED)

       Pursuant to Local Rule 7.2, the July 19, 2018 Stipulated Protective Order (Dkt. No.

119), and the Court’s July 26, 2019 Electronic Order (Dkt. No. 308), Petitioners respectfully

move for leave to file the following documents under seal: (1) Petitioners’ Memorandum in

Support of Motion for Order to Show Cause; and (2) Exhibits A–S to the Declaration of

Matthew W. Costello in Support of Petitioners’ Motion for Order to Show Cause (Dkt. No.

306). In support of this motion, Petitioners have also filed a Supplemental Affidavit of

Matthew W. Costello, enclosing revised public versions the materials to be sealed, as well as a

memorandum explaining the grounds for the proposed redactions.

       Petitioners conferred with Respondents’ counsel, who assented to this motion and have

assented to the specific redactions included in the proposed public exhibits.

       WHEREFORE, Petitioners respectfully request that this Court enter an order granting it

leave to file the Memorandum in Support of Motion for Order to Show Cause and Exhibits A–

S under seal.



                                               1
    Case 1:18-cv-10225-MLW Document 313 Filed 07/30/19 Page 2 of 3



    Respectfully submitted this 30th day of July, 2019.



                                                 /s/ Kevin S. Prussia
Matthew R. Segal (BBO # 654489)                  Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                  Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION                   Shirley X. Li Cantin (BBO # 675377)
FOUNDATION OF MASSACHUSETTS,                     Jonathan Cox (BBO # 687810)
INC.                                             Colleen M. McCullough (BBO #
211 Congress Street                              696455)
Boston, MA 02110                                 Matthew W. Costello (BBO # 696384)
(617) 482-3170                                   WILMER CUTLER PICKERING
Kathleen M. Gillespie (BBO # 661315)               HALE AND DORR LLP
Attorney at Law                                  60 State Street
6 White Pine Lane                                Boston, MA 02109
Lexington, MA 02421                              Telephone: (617) 526-6000
(339) 970-9283                                   Facsimile: (617) 526-5000
                                                 kevin.prussia@wilmerhale.com
                                                 michaela.sewall@wilmerhale.com
                                                 shirley.cantin@wilmerhale.com
                                                 jonathan.cox@wilmerhale.com
                                                 colleen.mccullough@wilmerhale.com
                                                 matthew.costello@wilmerhale.com

                                                 Attorneys for Petitioners




                                           2
        Case 1:18-cv-10225-MLW Document 313 Filed 07/30/19 Page 3 of 3




            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

        I, Matthew W. Costello, hereby certify that in accordance with Local Rule 7.1(a)(2),

 counsel for Petitioners and counsel for respondents conferred in good faith on July 25, 2019,

 regarding resolution of this motion. Counsel for Respondents indicated that they do not

 oppose Petitioners’ motion.

                                                     /s/ Matthew W. Costello
                                                     Matthew W. Costello


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2019, a true copy of the foregoing will be electronically

filed with the Clerk of Court using the CM/ECF system, which will then send a notification of

such filing (NEF).

                                                     /s/ Kevin S. Prussia
                                                     Kevin S. Prussia




                                                 3
